Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 1/7/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 27-48 are pending in this application.
Claims 27 -48 have been amended. 
Claims 27-48 have been rejected.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 28 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 28 recites the amended claim limitation  containing the terms “primary” and “secondary” are confusing and it renders indefinite . However, there is no further explanation what is meant and what relationship is defined by these terms with respect to these two gelling agents in the composition.  
It is to be noted that the terms “primary” and “secondary” have been mentioned in the specification, (PGPUB [0043]). It is also to be noted that the amended claim limitation of claim 28 with the terms “primary” and “secondary” are confusing because the ratio can also be 1:1 as claimed ratio of claim 28. Therefore, 112 second paragraph rejection of claim 28 has been made.

 

Claim Rejections - 35 USC § 103
6.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	 The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:


8. 	The factual enquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	 Claims 27, 28, 29, 32, 33, 34, 35, 37, 39, 40, 41, 42, 47, are rejected under 35 U.S.C. 103 as being unpatentable over Emoto et al. USPN 6458395 in view of Wang et al. US 2014/0141146 and in view of NPL Sabater-Molina et al. (in J Physiol. Biochem. 65(3): 315-328, 2009) in view of NPL Hiromitsu H et al. (Machine translation of JP 2015/204809 A) in view of Murphy et al. USPN 6613400 in view of Theil et al. US 2013/0296233 and further in view of Leibovich et al. US 2009/0148582 in view of Barabash Inn WO 2017/075672 and further as evidenced by NPL Oz vs ml.

10.	 Regarding claims 27, 41, Emoto et al. discloses that a gel beverage composition as nutritional composition as gelatinous food product for humans, athletes, patients with dysphagia (at least in col 6 lines 60-67) to serve as nutritional supplement having balanced nutrients, pH 3.3-4.0 and is in the form of drinkable gel having water, saccharide which is at least one water soluble ingredient and fat which is at least one
water insoluble ingredient e.g. vitamin E and lipid-based ingredients and also citric acid as a pH adjuster (at least in Abstract, col 2 lines 45-50, col 6 lines 1-15, ) is present in the composition.
Emoto et al. also discloses that saccharides can include glucose as sweetener (col 3 lines 20) and in combination with other group of saccharide e.g. fructo- oligosaccharide (FOS) in a total amount of which can be 30-90% by weight (col 2 lines 45-50, col 3 lines 13-15). Emoto et al. also discloses that the proportion of saccharide serving as a sweetener is 30-60% on a dry weight basis (col 3 lines 50-55).
However, Emoto is specifically silent about “Other than 50g or 75g glucose as claimed in claim 27 and 1-40 g glucose as claimed in claim 41.
NPL Sabater-Molina et al. discloses that saccharide as FOS can be considered in combination with glucose in order to include dietary fiber which provides calorie free non-cariogenic, prebiotic having low sweetness to substitute sweetener in diet 4- 15g/day and helps to prevent constipation (at least in Abstract and in page 317 col 1). Therefore, one of ordinary skill in the art before the effective filling date of the claimed 
It is also to be noted that Emoto et al. also discloses that the saccharide serving as sweetener can preferably be 40-50% on a dry weight basis (col 3 lines 50-60).
Therefore, glucose as sweetener saccharide can be 30-60% by weight and rest can be from other group of saccharide including FOS. Therefore, one of ordinary skill in
the art can consider glucose sweetener less than 50 gm in order to provide desired sweetness with the replacement of other saccharides e.g. Fructo-oligosaccharide (FOS) in order to provide a combination of saccharides with the motivation to provide dietary fiber and sweetness in the final product to meet “other than 50g or 75 gm of glucose” of claim 27 and 48 and 1 to 40 gm of glucose of claim 41.
Absent showing of unexpected results, the specific amount of saccharide serving as sweetener is not considered to confer patentability to the claims. As the sweet taste, texture are variables that can be modified, among others, by adjusting the amount of saccharide serving as sweetener, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of saccharide serving as sweetener in Emoto et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired sweet taste, texture etc. (ln re Boesch, 
Emoto et al. is silent about (a) single dosage form (b) a carbohydrate gelling agent agarose-based which is non-ionic gelled polymer and (c) polyvalent ion gelled alginate-based polymer and (d) bloom.
With respect to (a), regarding the unit dosage form for liquid can be of many sizes including from 4 Oz to 16 Oz. as evidenced by NPL Oz vs ml (page 1, i.e. about 120 ml to about 480 ml) in one pack as disclosed by Theil et al. ([0053], [0056]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. to include the teaching of Theil et al. in order to provide 4 Oz to 16 Oz. in one pack which is desired single dosage liquid volume for comfortable drinking as single dose liquid nutritional composition as desired choice.
Absent showing of unexpected results, the specific amount of single dosage is not considered to confer patentability to the claims. As the volume of liquid to be present in a single dosage form are variables that can be modified, among others, by adjusting the amount of liquid, e.g. water, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of liquid in Emoto et al.to amounts, including that presently claimed, in order to obtain the desired 
Regarding delivery system, Barabash Inn et al. discloses a pouch with drinkable gel product equivalent to one dosage form (Abstract) and it can be used by using a
method of delivery by sucking or squeezing ([0040]) in order to extract and drink all the contents in a short time as reasonably practicable to establish a clear time point of administration ([0040]) which reads on claim 27 and claim 47. It would have been obvious that the method of eating/drinking can be by squeezing or with straw in order to have the drinkable gel composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. in view of Theil et al. by including the teaching of Barabash Inn et al. by using a pouch with drinkable gel product equivalent to one dosage form (Abstract) and it can be used by using a method of delivery by sucking or squeezing from a pouch (Abstract, [0040]) in order to extract and drink all the contents in a short time as reasonably practicable from one delivery system which is one container i.e. pouch to establish a clear time point of administration ([0040)).
With respect to (b), Emoto et al. discloses that agar can be used as gelling agent ([0025]) and gelling agent in combination with agar provides an improved texture of the resulting gel ([(0062]). Murphy et al. discloses that the hydrocolloid gelling agent can be agarose in order to serve as the hydrocolloid that form stable fluid gel (col 2 lines 38- 
Leibovich et al. discloses that the gelling property of agarose is better than agar because agaropectin in agar has much inferior gelling property than agarose ([0036)).
Therefore, one of ordinary skill in the art would have preferred choice of agarose over agar in order to have better gelling property.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. with the non-ionic agarose gelling agent in order to form stable fluid gels (col 2 lines 38-40) and it is also disclosed by Leibovich et al. that the gelling property of agarose is better than agar because agaropectin in agar has much inferior gelling property than agarose ([0036)]).
With respect to (c), Wang et al. discloses that agar (i.e. agar-based agarose) is a gelling agent and alginate is a thickening agent can be used in combination to make gelling composition ([0018]) and it helps as texture improver ([0017]) and agar with xanthan provides elasticity and reduces syneresis ([0052)).

11.	Regarding the ratio, for claims 27, 28, Hiromitsu et al. discloses that the ratio between agar: alginate can be 1:1 in order to provide desired gel having good water swelling property with water retention having stabilizing effect and also thickening effect and also heat resistance property (at least Under Description First paragraph and on page 6 last two paragraphs) (page 5 second paragraph last line).

However, (additionally), the disclosure by Hiromitsu et al. can be considered as guidelines to be used by one of ordinary skill in the art in order to have desired proportions of agar (i.e. agar-based agarose) is a gelling agent and alginate is a thickening agent can be used in combination to make gelling composition as disclosed by Wang et al. ([0018]) and it helps as texture improver ([0017]) and agar with xanthan provides elasticity and reduces syneresis ([0052)).
Absent showing of unexpected results, the specific ratio (amount) of agar and alginate is not considered to confer patentability to the claims. As the gelled texture, elastic nature etc. are variables that can be modified, among others, by adjusting the amount of agar and alginate, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of agarose and alginate in Emoto et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. gel elasticity, texture etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

It is also to be noted that the use of agarose is better than agar due to better gelling property as discussed in (c ) above and also the ratio between agar: alginate can
be 1:1 in order to provide desired gel having good water swelling property with water retention having stabilizing effect and also thickening effect and also heat resistance property as disclosed by Hiromitsu et al. (at least Under Description First paragraph and on page 6 last two paragraphs) (page 5 second paragraph last line) was discussed above. Therefore, if we consider the disclosures altogether, it is also considered as result effective variable.
Therefore (additionally), accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of agarose and alginate in Emoto et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired bloom value to provide desired stiffness of the gel etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, 

12. 	Regarding claim 48, as discussed above, Barabash Inn et al. discloses a pouch with drinkable gel product equivalent to one dosage form (Abstract) and it can be used by using a method of delivery by sucking or squeezing ([0040]) in order to extract and drink all the contents in a short time as reasonably practicable to establish a clear time point of administration ([0040]). It would have been obvious that the method of eating/drinking can be by squeezing or with straw in order to have the drinkable gel composition. It is also to be noted that the gelled plastic behavior is broken due to squeezing and/or straw use because of the stress generated under pressure would
convert to liquid form to meet claim limitation of “which does not exhibit plastic behavior upon stress, but rather behaves elastically upon stress to a failure point ....drinkable gel” of claim 48.
Regarding the unit dosage form for liquid can be of many sizes including from 4 Oz to 16 Oz. in one pack as disclosed by Theil et al. ([0053], [0056]) as discussed fior claim 27 above.
Regarding other claim limitations, these are addressed using combinations of prior arts to address claim 27 and other claim limitations which are common with claim 27.

13.	 Regarding claim 29, Emoto et al. discloses pH is 3.3-4 (Abstract).



15. 	Regarding claim 33, Emoto et al. discloses many nutritional components including saccharides fructo-oligosaccharide (FOS), etc. in combination with generally known sugars (i.e. sweetening agent) sucrose, glucose provides desired sweetness plus source of fiber and prebiotic in the composition ( at least in col 3 lines 12-55).
However, Emoto et al. discloses broadly any one or more saccharides from saccharide group can be combined together ([0033)). It is to be noted that “one or more” can read on one component and therefore Emoto et al. meets claim 33.
Additionally, NPL Sabatar-Molina et al. discloses that fructo-oligosaccharide (FOS) provides the source of fiber and prebiotic in the composition as disclosed by NPL Sabatar-Molina et al. (at least in Abstract) (at least in Abstract). One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. to include the teaching of NPL Sabatar-Molina et al. to combine two saccharides which include FOS (carbohydrate) in combination with sucrose (sugar) in order to provide source of fiber and prebiotic in the composition as disclosed by NPL Sabatar-Molina et al. (at least in Abstract) and sucrose, glucose as sugar to impart sweetness to the gel beverage composition.



17. 	Regarding claims 39, 40, Emoto et al. discloses that the composition is a gel beverage with the emulsifying agent and fat (at least in col 3 lines 60-67, col 4 lines 1- 42) and therefore, it is a gelled emulsion (at least in claim 1 and of Emoto et al.).

18. 	Claims 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Emoto et al. in view of Wang et al. US 2014/0141146 and in view of NPL Sabater-Molina et al. in view of NPL Hiromitsu H et al. in view of Murphy et al. in view of Theil et al. and further in view of Leibovich et al. in view of Barabash Inn as applied to claim 30 and further in view of DeWille et al. USPN 6475539.

19. 	Regarding claims 30, 31 Emoto is silent about preservative and it is sorbic acid. Barabash Inn discloses sorbate can be used as preservative ([0030]) in such a composition.
DeWille et al. discloses that the preservative can be sorbic acid as preferred preservative in such a composition (col 18 lines 58-60). Therefore, DeWille et al. is used additionally in order to have better motivation.
.

20. 	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Emoto et al. USPN 6458395 in view of Yang et al. in view of Wang et al. and in view of Sabater-Molina et al. in view of NPL Hiromitsu H et al. in view of Murphy et al. in view of Theil et al. and further in view of Leibovich et al. in view of Barabash Inn as applied to claim 35 and further in view of Wellen et al. US 2005/0267221.

21.	 Regarding claim 36, Emoto et al. discloses that lipid-soluble vitamins include vitamins A, B, E etc. calcium pantothenate (col 5 lines 55-63). However, claim 36 has 112 second paragraph issue as discussed above.
Emoto et al. is silent about plant extract e.g. curcumin.
Wellen et al. discloses that curcumin can be incorporated in a beverage composition which increases mitochondrial fatty acid oxidation and thereby promoting weight loss and/or reducing fat accumulation (at least in abstract and in [0061]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. to include the teaching of Wellen et al. to incorporate curcumin can be incorporated in a beverage composition which increases mitochondrial fatty acid oxidation and thereby promoting weight loss and/or reducing fat accumulation (at least in abstract and in [0061]).

22. 	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Emoto et al. in view of Yang et al. in view of Wang et al. and in view of Sabater-Molina et al. in view of NPL Hiromitsu H et al. in view of Murphy et al. in view of Theil et al. and further and further in view of Leibovich et al. in view of Barabash Inn as applied to claim 37 and further in view of Perlman et al. US 2011/0305811 and in view of Bijl et al. US 2004/0059142.

23. 	Regarding claim 38, Emoto et al. in view of secondary prior arts disclose lipid soluble vitamins (col 5 lines 55-65).
Emoto et al. is silent about algal oil.
Perlman et al. discloses that algal oil is a source of omega-3 fatty acid and having an acceptable balanced fatty acids containing oil ([O066)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. to include the teaching of Perlman et al. to include algal oil is a source of omega-s fatty acid and having an acceptable balanced fatty acids containing oil in such a beverage composition ([0066]).
Bijl et al. discloses that preferred PUFA can be DHA, EPA ([0085]) and the source is from vegetable and/or algal origin ([0078], [0084], [0085], [0086]) and DHA can be from fish oils ((0087]) and EPA can be from algal oil ([0088]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. to include the teaching of .

24. 	Claims 43, 45, 46 are rejected under 35 U.S.C. 103 as being unpatentable over
Emoto et al. in view of Yang et al. in view of Wang et al. and in view of Sabater-Molina et al. in view of NPL Hiromitsu H et al. in view of Murphy et al. in view of Theil et al. and further and further in view of Leibovich et al. in view of Barabash Inn as applied to claim 27 and further in view of Bell et al. US 2002/0150649.

25.	 Regarding claims 43, 45, 46, Emoto et al. is silent about a dosage form with respect to recommended dietary allowance (RDA) as claimed in claims 43-46.
Bell et al. discloses that the supplement can be provided in the form of liquid, gel etc. ([0008]) and formulation can be in a way so that multiple daily administration ([0008]) controls intake of the subsequent meal (i.e. meal replacement) and can meet daily requirement (at least in [0008]). Bell et al. also discloses that per serving can include carbohydrate 1-75 gm, protein 1-50 gm and fat 1-20 gm ([0016], Table ) based
on the recommended daily intake guideline as evidenced by NPL RDA (Pages 1-5). Therefore, if one serving is 4 Oz to 16 Oz. in one pack as disclosed by Theil et al. US ([0053], [0056]) and, therefore, ‘one serving’ can include more than one, e.g. ‘two single doses’ together also (e.g. one example is 225 ml x 2=450 ml is 16 OZ). It is to be noted that it is within the skill of one of ordinary skill in the art to select number of doses e.g. two single doses together , or as required which will be “at least one third of protein, 
However, it is also to be noted that and as discussed above Bell et al. discloses that per serving can include carbohydrate 1-75 gm, protein 1-50 gm and fat 1-20 gm ([0016], Table ) based on the recommended daily intake guideline as evidenced by NPL RDA (Pages 1-5). In addition, if ‘one serving’ can include ‘two single doses’ together, as discussed above, it is also within the skill of one of ordinary skill in the art to optimize the dosage volume and the amount of at least one ingredients in a way so that the number of dosage can be determined per day as required to meet RDA of at least one of carbohydrate, protein and fat. Also RDA depends on many factors including age, sex etc. Therefore, itis within the skill of one of ordinary skill in the art to optimize the number of servings per day containing more than one dose per servings together to have desired daily amount as claimed in claims 43-46.
Absent showing of unexpected results, the specific amount of ingredients in a single dosage is not considered to confer patentability to the claims. As the number of
servings per day, RDA amount depend on age, sex etc. are variables that can be modified, among others, by adjusting the amount of ingredients per dosage and per servings , the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would .

26.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Emoto et al. in view of Yang et al. in view of Wang et al. and in view of Sabater-Molina et al. in view of NPL Hiromitsu H et al. in view of Murphy et al. in view of Theil et al. and further and further in view of Leibovich et al. in view of Barabash Inn as applied to claim 27 and further in view of NPL Hecht et al. (in Bio macromolecules 17: 2160-2167, 2016).

27.	Regarding claim 44, Emoto et al. in view of Yang et al. in view of Wang et al. and secondary prior arts disclose alginate (  Wang et al. [0018]). However, they are silent about specifically calcium alginate. 
NPL Hecht et al. discloses that calcium ion facilitates chain aggregation and gelation (Abstract) and gelation results from interactions between calcium ion and the G residue in alginate structure to form cage like (egg-box) configuration which is possible in presence of calcium ion and it provides a specifically desired  gelled structure of the claimed invention. 
.

Response to arguments
28.	Applicants argued on page 10 that “ Independent claim 27 recites in part “a gelling agent that is a carbohydrate non-ionic gelled polymer gelling agent and a polyvalent ion gelled polymer gelling agent” and that “the carbohydrate non-ionic gelled polymer gelling agent is an agarose-based polymer gelling agent, the polyvalent ion gelled polymer gelling agent is an alginate-based polymer gelling agent, and the agarose-based polymer gelling agent and the alginate-based polymer gelling agent are present in a ratio of 5:1 to 1:1, and are present in amounts which ensure hydration of, and the formation of a firm gel with a bloom grade of between 100 and 250”. Independent claim 48 recites similar subject matter”. No such disclosure or teaching is found in the cited references, whether considered individually or in any reasonable combination”.

However, if applicants believe that this is unique and provides an unexpected result, evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare the result with the closest prior art and also should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA
1960). See MPEP 716.02.

29.	Applicants argued in remarks section, on page 11 first paragraph that “Applicant addresses the technical challenge of improving patient compliance arising as a consequence of subjects taking multiple heal ingredients, in different forms, e.g., capsules, tablets, liquids, etc. To overcome this challenge, applicant has developed a base gel formulation that facilitates large doses of multiple health ingredients, of different types with different properties, to be delivered as a single product which is stable, fast acting and can be easily swallowed in addition to providing taste masking (see para. [0033]), as represented by the above- identified subject matter of claims 27 and 48”.
, examiner used combinations of prior arts to address the two different gelling agents having different properties which meet the identical two different gelling agents and the amounts as claimed in claim 27, therefore it would have the identical property of claimed base gel formulation, therefore, it will be stable, fast acting and can be easily swallowed and it will facilitate large doses of multiple health ingredients delivered as a single product. 

30.	Applicants argued in remarks section, on page 11 third paragraph that “As Emoto lacks the above-identified features, and particularly (b) a carbohydrate gelling agent agarose-based which is non-ionic gelled polymer, (c) a polyvalent ion gelled alginate-based polymer and (d) bloom, the material and structural characteristics of the gel of Emoto are distinct from that as claimed”.
In response, it is to be noted that and as mentioned in the office action above that  with respect to (b), Emoto et al. discloses that agar can be used as gelling agent ([0025]) and gelling agent in combination with agar provides an improved texture of the resulting gel ([(0062]).  In order to address non-ionic polymer is  agarose which is derived from agar and is superior to agar, Murphy et al. and Leibovich et al. have been considered.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Emoto et al. with the non-ionic agarose gelling agent in order to form stable fluid gels as disclosed by Murphy et al. (col 2 lines 38-40) and it is also disclosed by Leibovich et al. that the gelling property of non-ionic 

31.	Applicants argued in remarks section, on page 11 fourth paragraph that “Emoto explains that the agar is used for a different purpose (improved texture) and accordingly teaches that the agar is provided as a secondary gelling agent (see Emoto, Examples 2 and 4), meaning that the agar would form the lesser of the two components instead of a primary component as represented by the claimed proportion of 5:1 to 1:1. Thus, a skilled artisan would be motivated, if at all, to select an alginate as the primary gelling agent based on the teachings of Emoto (namely, that the agar is the secondary gelling agent to improve texture), which is the opposite of what is claimed as the aim is to release water by shearing the gel to facilitate swallowing”.
In response, it is to be noted that “secondary” or “primary” are relative terms. It is the two polymers with different properties have been disclosed and disclosed ratio of these two polymers meet the claimed range of claimed invention. Also the ratio can be 1:1 (i.e. equal). Therefore, it will perform identical function with identical property. 

32.	Applicants argued in remarks section, on page 12  first paragraph that “Further, the additional cited references would not motivate a skilled artisan to select the combination of (b) a carbohydrate gelling agent agarose-based which 1s non-ionic gelled polymer and (c) a polyvalent ion gelled alginate-based, let alone as a primary and secondary gelling agent with a higher ratio of agarose to alginate as claimed to provide 
In response, additional secondary prior arts have been used to address the claim limitations of respective dependent claims. As discussed above,  the examiner explained  that combination of two polymers with their amounts and ratio as disclosed by the combinations of prior arts which meet the claimed invention. Also  Bloom grade for agar (i.e. agarose based) was addressed by Barabash Inn WO 2017/075672 as discussed about the effective amount of agarose can make desired bloom grade ([0023], [0034])  and therefore, Bloom grade was also addressed using result effective variable. Therefore, the rejection with respect to the claim limitation “Bloom Grade” is proper. 

33.	Applicants argued in remarks section, on page 12  second paragraph “that Moreover, a skilled artisan would not make the proposed combination of nine (9) discrete cited references in an effort to arrive at the subject matter of the independent claims, at least because the proposed combination would require knowledge gleaned only from the Applicant’s disclosure”.
In response, it is to be noted that according to MPEP, there is no limit of using number of references so long the combination is made proper with appropriate Teaching Suggestive Motivation (TSM). 

34.	Applicants argued in remarks section, on page 13  first paragraph that “For example, claim 28 as amended recites in part that “the agarose-based polymer gelling 
In response, and as discussed above, examiner used combinations of prior arts to address the two different gelling agents having different properties which meet the identical two different gelling agents and the amounts as claimed in claim 27, therefore it would have the identical property of claimed base gel formulation, therefore, it will be stable, fast acting and can be easily swallowed and it will facilitate large doses of multiple health ingredients delivered as a single product.

35.	Applicants argued in remarks section, on page 13 second paragraph that “As another example, claim 44 as amended recites in part that “the alginate-based polymer gelling agent is calcium alginate.” Wang, by contrast, describes alginate as a thickener when used in combination with xanthan gum. (Wang, para. [0018]). Thus, Wang fails to disclose or teach the above-identified subject matter of claim 44”.
In response, it is to be noted that the amended claim 44 with the amended claim limitation of calcium alginate has been addressed using a new secondary prior art by NPL Hecht et al. (in Bio macromolecules 17: 2160-2167, 2016). 


Conclusion
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this  final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792      

/DONALD R SPAMER/Primary Examiner, Art Unit 1799